


Exhibit 10.5


2014 AMENDED AND RESTATED TOLLING AGREEMENT


This 2013 Amended and Restated Tolling Agreement (“Agreement”), effective as of
October 28, 2014, is made by and between Martin Operating Partnership L.P., a
Delaware limited partnership (“Owner”), and Cross Oil Refining & Marketing,
Inc., a Delaware corporation (“Customer”), sometimes referred to individually as
a “Party” and collectively as the “Parties.”


RECITALS


WHEREAS, Owner and Customer are parties to that certain Tolling Agreement dated
November 25, 2009 (the “Original Agreement”), whereby Owner provides Customer
with refining and storage of various quantities of crude oil supplied by
Customer into various grades and quantities of naphthenic lubricants designated
by Customer from time to time (all such services referred to herein as the
“Refining Services”) at Owner’s naphthenic lubricant refinery located in
Ouachita County and Union County, Arkansas (“Refinery”); and


WHEREAS, the Parties wish to enter into this Agreement for the purposes of
amending the Original Agreement with respect to the foregoing matters.


NOW, THEREFORE, in consideration of the mutual promises contained in this
Agreement, the Parties agree to the following terms and conditions relating to
Owner’s provision of refining and storage services in favor or Customer at the
Refinery.


Section 1.    Definitions.    In this Agreement, unless the context requires
otherwise, the following terms will have the meanings indicated below:


“Affiliate” means, as to any Person, any other Person directly or indirectly
controlling, controlled by, or under direct or indirect common control with,
such Person. A Person shall be deemed to be controlled by any other Person if
such other Person possesses, directly or indirectly, power (a) to vote 10% or
more of the securities (on a fully diluted basis) having ordinary voting power
for the election of directors, managing members, or managing general partners;
or (b) to direct or cause the direction of the management and policies of such
Person whether by contract or otherwise.


“Aggregate Quarterly Tolling Fee” means, for the applicable quarter an amount
equal to the sum of (a) the Minimum Quarterly Tolling Fee, (b) the Monthly
Reservation Fees paid with respect to such quarter (c) the Gas Surcharge (if
any) and (d) the Excess Quarterly Tolling Fee (if any).


“Change of Control” has the meaning set forth in that certain Third Amended and
Restated Credit Agreement dated as of June 27, 2014, among Owner, as borrower,
Martin Midstream Partners L.P. ("MMLP"), as a guarantor, Royal Bank of Canada,
as administrative agent, and the financial institutions party thereto, as
lenders, as amended.


“Contribution Agreement” means that certain Amended and Restated Contribution
Agreement dated November 4, 2009, among MRMC, Customer, owner and MMLP.


“Customer” has the meaning specified in the preamble paragraph to this
Agreement.
    
“Effective Date” means November 25, 2009.






--------------------------------------------------------------------------------




“Excess Tolling Fee” has the meaning set forth in Exhibit A.


“Excess Tolling Volume” means the number of barrels of Stock per fiscal quarter
in excess of the product of (a) 6,500 multiplied by (b) the number of days in
such fiscal quarter.


“Excess Quarterly Tolling Fee” means the following amounts determined for the
applicable fiscal quarter in the aggregate if there is Excess Tolling Volume: an
amount equal to the product of (a) the Excess Tolling Volume, multiplied by the
Excess Tolling Fee.


“Force Majeure" means (i) acts of nature, landslides, severe lightning,
earthquakes, fires, tornadoes, hurricanes, storms, and warnings for any of the
foregoing which require the shut-down of wells, plants, pipelines, gathering
systems, loading facilities or the Refinery or other related facilities, floods
or other water conditions, washouts, severe lightning, freezing of machinery,
equipment, wells or lines of pipe, inclement weather that necessitates
extraordinary measures and expense to construct facilities or maintain
operations, and other adverse weather conditions, (ii) explosions, breakage or
accidents to equipment, machinery, plants, facilities or lines of pipe, the
making of repairs or alterations to lines of pipe or plants, inability to secure
labor or materials to do so, partial or entire failure of wells or gas supply,
electric power shortages, accidents of navigation or breakdown or injury of
vessels, or (iii) any other causes, whether of the kind enumerated above or
otherwise, which were not reasonably foreseeable, and which are not within the
control of the Party claiming suspension and which by the exercise of due
diligence such Party is unable to prevent or overcome.


“Gas Surcharge” has the meaning set forth in Section 3.4.


“Minimum Daily Tolling Volume” means 6,500 barrels of Stock per day.


“Minimum Quarterly Tolling Fee” means an amount equal to the product of (a) the
Minimum Daily Tolling Volume, multiplied by (b) the Tolling Fee, multiplied by
(c) the number of days in the applicable fiscal quarter.


“Monthly Reservation Fee” has the meaning set forth in Exhibit A.


“Person” means any natural person, trustee, corporation, general partnership,
limited partnership, limited liability company, joint stock company, trust,
unincorporated organization, bank, business association, firm, joint venture,
governmental authority, company or other entity


“Product” means naphthenic lubricants, distillates, asphalt flux and other
intermediate cuts.


“Owner” has the meaning specified in the preamble paragraph to this Agreement.


“Refinery” has the meaning specified in the recitals to this Agreement.


“Refining Services” has the meaning specified in the recitals to this Agreement.


“Stock” means crude oil.


“Term” means twenty-two (22) years commencing on the Effective Date.


“Tolling Fee” has the meaning set forth in Exhibit A.
    
Section 2.    Refining Services, Statements, Documents and Records.






--------------------------------------------------------------------------------




2.1    During the term of this Agreement, Owner agrees to provide all necessary
Refining Services, including services relating to the receipt, storage and
refining, in connection with the refinement of Customer’s inventories of Stock
supplied by Customer to Owner from time to time into various grades and
quantities of Product designated by Customer from time to time. Owner agrees
that the facilities at the Refinery, together with the right to use the Retained
Refinery Related Assets (as defined in The Contribution Agreement), are
reasonably suited to perform such tasks. Those activities will be performed by
Owner in a manner consistent with good operational procedures and safeguards and
in compliance with applicable laws, rules, regulations and ordinances.


2.2    All inventories of Stock delivered by Customer to Owner hereunder shall
be FOB to Owner at its designated internal point of delivery at the Refinery.
All inventories of Product delivered by Owner to Customer hereunder shall be FOB
to Customer at Owner’s designated internal point of delivery at the Refinery.
Customer agrees to bear all freight and transportation charges relating to all
inbound quantities of Stock and all outbound quantities of Product hereunder.


2.3    Owner will transmit to Customer a statement of receipts and deliveries of
Stock to and Product from the Refinery on a daily basis no later than 10:00 a.m.
local time at the Refinery for the immediately preceding business day; provided,
however, that if a holiday precedes a business day, the statement with respect
to the preceding business day shall not be due until 3:00 p.m. local time on the
business day following such holiday. This statement will be transmitted to
Customer by facsimile.


2.4    Owner will provide to Customer copies of individual tank gauging
documents, tank truck loading rack bills of lading and scale tickets for
receipts or deliveries as requested by Customer to verify the amount of Stock
delivered to and Product received from the Refinery.


2.5    Each Party will maintain a true and correct set of records pertaining to
its performance of this Agreement and all transactions related to such
performance and will retain copies of all such records for a period of not less
than one year following termination or cancellation of this Agreement. Upon
reasonable prior notice, a Party or its authorized representative may, during
the Term of this Agreement and for the aforesaid one-year period, audit such
records of the other Party during normal business hours at the other Party’s
place of business to verify the accuracy of any statement, charge, computation,
or demand made under or pursuant to this Agreement. Each Party agrees to keep
records and books of account in accordance with generally accepted accounting
principles in the industry. Any statement shall be deemed accurate and final as
to both Parties unless questioned within one year after payment thereof has been
made.


Section 3.    Fees, Charges, Invoices and Taxes.


3.1    Concurrent with the execution of this Agreement, Customer shall pay to
Owner the Monthly Reservation Fee, pro rated for the number of days remaining in
the month on which this Agreement is executed. Thereafter, at least 10 days
prior to first day of each calendar month, Customer shall pay Owner the Monthly
Reservation Fee for such month. Within 30 days following the end of each fiscal
quarter during the Term of this Agreement, Owner will submit to Customer
statements recording the volume of Customer’s Stock received into and Product
delivered from the Refinery during such fiscal quarter and shall submit an
invoice to Customer in respect of Refining Services provided by Owner during
such quarter reflecting an amount equal to the Aggregate Quarterly Tolling Fee
for such Quarter, minus the Monthly Reservation Fees already paid with respect
to such quarter (the “Quarterly Payment”). The Minimum Quarterly Tolling Fee for
a particular fiscal quarter shall not be subject to any downward adjustment due
to the failure of Customer to throughput at the Refinery the aggregate Minimum
Daily Tolling Volume for the entirety of such quarter; provided, however, unless
such failure is (a) a reasonable result of Customer’s breach of any aspect of
the Contribution Agreement, or (b) due to Customer’s failure to provide
sufficient Stock, or (c) the result of a




--------------------------------------------------------------------------------




Force Majeure event, the effects of which are covered in Section 9 hereof, then
the Minimum Quarterly Tolling Fee and the Monthly Reservation Fee for a
particular quarter will be subject to a proportional downward adjustment to the
extent that, due to Owner’s operational difficulties and/or downtime at, or the
closing of any portion of, the Refinery, Owner is not able to refine for the
entirety of such quarter a volume equal to the product of the aggregate Minimum
Daily Tolling Volume multiplied by the number of days in such quarter. If the
Monthly Reservation Fees paid with respect to such quarter have been subject the
proportional downward adjustment, such proportionate reduction, to the extent
already paid by Customer to Owner with respect to such quarter, shall be
refunded to Customer within 30 days following the end of the applicable quarter.


The Tolling Fee and the Monthly Reservation Fee are subject to any applicable
adjustment set forth in Section 3.3 below and adjustment set forth in Section
3.6 below.


3.2    All fees and charges reflected in Owner’s invoices are due and payable
within ten days of the date of Owner’s invoice.


3.3    The Tolling Fee, Excess Tolling Fee and Monthly Reservation Fee, as
specified in Exhibit “A” attached hereto and incorporated by reference, payable
under this Agreement will each be increased annually on January 1st by an amount
equal to the applicable fee in effect on the prior January 1st times the greater
of (i) a 3% increase over the previous year or (ii) the annual percentage change
(increase or decrease) in the Consumer Price Index For Urban Wage Earners and
Clerical Workers (1967=100) specified for “All Items United States” compiled by
the Bureau of Labor Statistics of the United States Department of Labor (“CPI”),
by comparing the CPI for the months of October immediately prior to the
commencement of the year for which the fee escalation is being calculated with
the CPI for the same month in the preceding 12-month period. For example, if the
year for which the adjusted fees are being calculated commences on January 1,
2015, the base months for determining the adjustment would be October 2014 and
October 2013. In this example, assuming any CPI adjustment would be greater than
3%, the fees and charges would be adjusted, effective January 1, 2015, based
upon the percentage increase in the CPI between that published for October 2013
and that published for October 2014. If the United States Government materially
changes the manner of computing the CPI or ceases to publish the CPI at any time
during the Term of this Agreement, the Parties will negotiate in good faith to
agree upon a substitute index or methods of computing the index for purposes of
escalating the fees and charges under this Agreement.


3.4    Owner may add a reasonable surcharge to reflect increased natural gas
costs utilized in the refining of the Products (the “Gas Surcharge”), which
shall be calculated for each fiscal quarter in accordance with the following
formula:
(a)    The excess of (i) the average of the NYMEX Henry Hub daily closing prices
of natural gas during the fiscal quarter (expressed in dollars per MMBTU), over
(ii) $4.00 MMBTU; multiplied by
(b)    the total number of barrels of Stock refined during such fiscal quarter;
multiplied by
(c)    0.57.
Direct natural gas costs will be based upon usage as determined by metering
equipment that serves the Refinery.


3.5    During the term of this Agreement and in consideration of Owner’s
agreement to provide Refining Services to Customer hereunder, in addition to the
other amounts owed to the Owner hereunder,




--------------------------------------------------------------------------------




Customer shall be responsible for all taxes, including ad valorem taxes,
assessed against the Stock and the Products, including any sales and use tax.


3.6    On each of the third (3rd), sixth (6th), and ninth (9th) anniversaries of
the Effective Date of this Agreement, a party may request a renegotiation of the
Monthly Reservation Fee, if such party reasonably believes that the adjustments
in Section 3.3 do not accurately reflect actual increases or decreases in
operating costs. In such a case, the parties shall negotiate in good faith to
reach mutual agreement on a revised Monthly Reservation Fee which the parties
believe will more accurately operating costs for subsequent periods. Any such
revised Monthly Reservation Fee that is mutually agreed to shall apply in
quarterly periods beginning subsequent to the time of such mutual agreement. For
the avoidance of doubt, no adjustments shall be made to the Monthly Reservation
Fee to account for any differences between actual and projected operating costs
previously incurred, i.e. there is no “true up” contemplated by the Parties.


Section 4.    Operations, Receipts and Deliveries.


4.1    Customer’s Stock may be delivered and its Product received by Owner at
the Refinery via pipeline, rail or truck or on behalf of Customer free of any
charge to Owner.


4.2    Receipts of Product by the Owner will be handled within the normal
business hours of the Refinery, as may be established from time to time. Owner
will not be responsible for the payment of any demurrage or costs incurred by
Customer or its transportation carrier for any delay in receiving Stock or
delivering the Product, and all such charges shall be the responsibility of the
Customer.


4.3    Owner will notify Customer of changes to the normal business hours of the
Refinery, in advance or as soon after implementation as is practicable.


4.4    Owner and Customer shall perform all activities specified herein in
accordance with all applicable federal, state and local laws, rules,
regulations, ordinances, decrees, orders, permits, licenses or other
requirements having the force of law.


4.5    Customer must arrange for and pay all third party costs relating to the
transportation, receipt, delivery and packaging of all Stock and Products of
Customer which are delivered to and from the Refinery.


4.6    Within 45 days following termination of this Agreement, Customer, at its
sole cost and expense, will remove and properly dispose of, or cause to be
removed and properly disposed of all Stock, Product, residue, scale,
non-merchantable bottoms, and any other accumulation from the Refinery which
constitute property of Customer, including the storage tanks and clean the
storage tanks’ interior to a condition suitable for the storage of Stock and
Product as is typical for the Refinery. If Customer fails to comply with this
requirement within the time period referenced, Customer authorizes Owner to
either (i) take such action on Customer’s behalf, and Customer will reimburse
Owner for all cost and expense reasonably incurred in taking such action, plus a
15% handling fee, and (ii) charge Customer for the cost of storage and handling
of said Product at a rate of $0.02 per barrel per day storage in addition to any
other fees and rates payable to Owner by Customer under this Agreement, which
fees and rates will continue to apply if the Product has not been removed by
Customer within the aforesaid 45-day period. Owner's remedies under this Section
4.6 are in addition to any other remedies that Owner may have at law, in equity
or otherwise.


4.7    Owner will not be required to make any improvements, alterations or
additions to the Refinery in connection with the provision of the Refining
Services. If any federal, state or local governmental body requires installation
of any improvement, alteration or addition to the Refinery for purposes of
compliance with applicable law or regulation that would materially interfere
with or change the nature or cost of providing




--------------------------------------------------------------------------------




the Refining Services under this Agreement, Owner will notify Customer of (i)
the cost of making any such improvement, alteration or addition, and (ii) when
such improvement, alteration or addition must be completed. In the event such
costs are $100,000 or less, Owner shall proceed to make such required
improvements, alterations or additions. In the event such costs exceed $100,000,
Owner and Customer agree to renegotiate the terms of this Agreement in good
faith to effect a sharing of such costs. In addition, Owner may, in its
discretion, make such improvements, alterations or additions to the Refinery as
it may from time to time deem necessary, provided that such discretionary
alterations due not interfere with the provision of Refining Services hereunder.


Section 5.    Product Quality Standards and Requirements.


5.1    Customer agree that Owner shall not be required to receive Stock into the
Refinery that contains adulterants, which are not normally present in the
Product, which pose a risk of damage to Owner’s equipment, or which contains any
Hazardous Substance (other than petroleum or petroleum by-products).


5.2    Owner may sample any Stock delivered to the Refinery for the purpose of
conducting an analysis of such Stock. The cost of such analysis will be borne by
Owner. The Owner shall use reasonable efforts to keep the results of such
analysis confidential.


Section 6.    Title, Custody and Loss of Product.


Title to Customer’s Stock and Product will remain with Customer at all times,
subject to any lien in favor of Owner created pursuant to the terms of this
Agreement or under applicable law. Owner will assume custody of the Stock and
Product beginning when such Stock or Product passes to the internal point of
delivery referred to in the first sentence of Section 2.2 and custody will pass
back to Customer at the time such Stock or Product passes to the internal point
of delivery referred to in the second sentence of Section 2.2.


Section 7.    Limitation of Liability and Damages.


Notwithstanding any other provision of this Agreement, Owner shall not be
responsible for any lost or contaminated Stock or Product, nor liable for any
loss, additional cost, lost profit or opportunity, or consequential damage
arising therefrom.


Section 8.    Stock and Product Measurement.


8.1    Quantities of Stock received into and Product delivered from the Refinery
will be determined for the applicable mode of receipt and delivery by either (i)
shore tank or truck tank gauge reading taken before and after each receipt or
delivery, (ii) loading rack meter readings, (iii) certified scales, (iv)
pipeline meters or (v) other appropriate quantity measuring devices, as
determined by Owner. Absent obvious error, the quantities of Stock and Products
at the Refinery at any time will be determined from Refinery inventory records
of receipts and deliveries. Inventory records of Stock and Product will be
verified against the sum of the material at the Refinery as well as line charge.
Gauging of Stock received, Product delivered and Stock or Product in storage
will be taken jointly by representatives of the Parties; provided, that if Owner
does not have representatives present for gauging, Customer’s gauging will be
conclusive. Owner may use certified public inspectors at its own expense.


8.2    Refinery and loading facility meters will be calibrated periodically and
upon each completion of repair or replacement of a meter, at Owner’s expense.
Current calibration charts, licenses and inspection permits will be available at
the Refinery for examination during normal business hours. If a meter is




--------------------------------------------------------------------------------




determined by either Party to be defective or inoperative, such Party shall
immediately notify the other Party, and it will be the responsibility of the
Owner to promptly make repairs or replacements.


8.3    Unless indicated otherwise, quantity determinations will be based on
barrels of Stock or Product.


Section 9.    Force Majeure; Cessation of Operations.


9.1    If either Party is rendered unable to perform or delayed in performing,
wholly or in part, its obligations under this Agreement, other than the
obligation to pay the Aggregate Quarterly Tolling Fee when due, which shall be
payable irrespective of whether a Force Majeure event exists, as a result of a
Force Majeure event, that Party may seek to be excused from such performance by
giving the other Party prompt written notice of the Force Majeure event with
reasonably full particulars of such event. The obligations of the Party giving
notice, so far as they are affected by the Force Majeure event, will be
suspended during, but not longer than, the continuance of the Force Majeure
event. The affected Party must act with commercially reasonable diligence to
resume performance and notify the other Party that the Force Majeure event no
longer affects its ability to perform under the Agreement.


9.2    The requirement that any Force Majeure event be remedied with all
reasonable dispatch will not require the settlement of strikes, lockouts, or
other labor difficulty by the Party claiming excuse due to a Force Majeure event
contrary to its wishes.


9.3    If either Party is rendered unable to perform by reason of Force Majeure
for a period in excess of 120 days, and if the party seeking excused performance
has not, within such 120 day period, sought to effect a solution to the
inability to perform and thereafter diligently continued with such solution
until the event has passed and the ability to act and perform is restored, then
the other Party may terminate this Agreement upon written notice to the Party
claiming excuse due a Force Majeure event.


9.4    If Owner is excused from providing service pursuant to this Agreement due
to an event of Force Majeure that extends beyond a 120 consecutive day period,
the fees hereunder that accrue after the expiration of such 120 day period, and
the Quarterly Minimum Tolling Fee and the Monthly Reservation Fees with respect
to such quarter, if any, that are directly affected by such Force Majeure event
will be excused or proportionately reduced to the extent that such event of
Force Majeure results in Owner being unable to refine for the entirety of such
quarter a volume equal to the product of the aggregate Minimum Daily Tolling
Volume multiplied by the number of days in such quarter. With respect to any
reduction in the Monthly Reservation Fees, any such amount shall be refunded to
Customer upon determination of the adjustments to be made pursuant to this
Section 9.4.


9.5    Notwithstanding anything to the contrary contained in this Agreement, in
the event that Owner cannot provide the services under this Agreement as a
result of any breech of a representation, warranty or indemnity of Customer
contained in the Contribution Agreement, there shall be no reduction in fees
under this Agreement and Owner shall be entitled to receive the Aggregate
Quarterly Tolling Fee with respect to the period for which services cannot be
performed.
    




--------------------------------------------------------------------------------




Section 10.    Inspection of and Access to Refinery.


10.1    Subject to Customer meeting Owner’s safety requirements and its other
reasonable rules and regulations concerning activities in and around the site,
Customer’s right and that of its authorized representatives to enter the
Refinery in order to observe and verify Owner’s performance hereunder will be
exercised in a way that will not interfere with or diminish Owner’s control over
or its operation of the Refinery and will be subject to reasonable rules and
regulations from time to time promulgated by Owner.


10.2    Customer acknowledges that any grant of the right of access to the
Refinery under this Agreement or under any document related to this Agreement is
a grant of merely a license and conveys no interest in or to the Refinery or any
part of it, and may be withdrawn by Owner at its discretion at any time, subject
to the terms of this Agreement.


Section 11.    Assignment.


(a)This Agreement shall be binding upon and shall inure to the benefit of the
Parties hereto and their permitted successors and assigns. Neither Party may
assign this Agreement, directly or indirectly, without the express prior written
consent of the other Party; provided, however, that either Party may assign this
Agreement to a wholly-owned entity or to an entity that wholly-owns the
assigning Party; and provided further, that Owner shall be permitted to pledge
its rights under this Agreement to any current or future lenders of Owner and
Martin Midstream Partners L.P. and Customer acknowledges that such lenders have
the right to take an assignment of this Agreement if such pledge is foreclosed
upon. For purposes of this Section, “assign” will be considered to include any
Change of Control of a Party or an assignment by operation of law in connection
with a merger, consolidation, reorganization, receivership, bankruptcy or
similar event or by asset sale. In the event the non-assigning Party, upon
request by the assigning Party, consents to such assignment, the rights of
obligations of the assigning Party shall be binding upon the permitted
assignees. The consent by a Party to any assignment, subletting, hypothecation,
pledge, encumbrance, mortgage of this Agreement will not constitute a waiver of
such Party’s right to withhold its consent to any other or further assignment,
subletting, hypothecation, pledge, encumbrance, mortgage of the Agreement. The
absolute and unconditional prohibitions contained in this Section are material
inducements by the Parties to enter into this Agreement and any breach thereof
by a Party will constitute a material default by such Party under this Agreement
permitting the non-breaching Party to exercise all remedies provided for in this
Agreement or by law.


(b)In the event that this Agreement is terminated as a result of Section
12.1(d), upon the written request of Customer, Owner will seek to cause any
successor to negotiate a reasonably acceptable agreement with Customer to
provide continued Refining Services to Customer. The obligations under this
Section 11(b) shall terminate in the event that Customer’s secured credit
facility agented by Regions Bank is terminated.


Section 12.    Termination.


12.1    This Agreement may be terminated as follows:


(a)    This Agreement may be terminated at any time by the mutual agreement of
the Parties.


(b)    This Agreement may be terminated by a Party as a result of a breach by
the other Party as provided in Section 15.






--------------------------------------------------------------------------------




(c)    This Agreement may be terminated by a Party as a result of the other
Party (including such Party’s assets) (i) filing for bankruptcy (whether
voluntary or involuntary, including any petition under insolvency or similar
laws), or being adjudicated insolvent or bankrupt, (ii) seeking dissolution or
reorganization or the appointment of a receiver, trustee, custodian or
liquidator for a substantial portion of its property, assets or business or to
effect a plan or other arrangement with its creditors, (iii) making a general
assignment for the benefit of its creditors, or consenting or acquiescing in the
appointment of a receiver, trustee, custodian or liquidator for a substantial
portion of its property, assets or business, or (iv) becoming subject of an
involuntary petition for dissolution, reorganization or the appointment of a
receiver, trustee, custodian or liquidator or becoming subject to any writ,
judgment, warrant of attachment, execution or similar process which is not
dismissed within 60 days.


(d)    This Agreement will automatically terminate in the event that the Owner
or its permitted assignees hereunder no longer owns the Refinery.


(e)    This Agreement will automatically terminate in the event the Omnibus
Agreement among Owner, Martin Midstream GP LLC Customer and MMLP, dated November
1, 2002, is terminated.


(f)    This Agreement is terminated at Owner’s sole and exclusive election in
the event that either Customer or Martin Resource Management Corporation
materially defaults under the Contribution Agreement and such default is not
cured within the applicable cure period of such Contribution Agreement and the
cure period provided in Section 15 of this Agreement; provided, however, that
any Party that has claimed a dispute pursuant to the applicable provisions of
this Contribution Agreement shall not be deemed to be in default until such
dispute is resolved against such Party in accordance with the provisions of the
Contribution Agreement.


Section 13.    Notice.


Any notice required under this Agreement must be in writing and will be deemed
received when actually received and delivered by (i) United States mail,
certified or registered, return receipt requested, (ii) confirmed overnight
courier service, or (iii) confirmed facsimile transmission properly addressed or
transmitted to the address of the Party indicated below or to such other address
or facsimile number as a Party will provide to the other Party in accordance
with this provision:


If to Customer:


Cross Oil Refining & Marketing, Inc.


Attn: Chris Booth
4200 Stone Road
Kilgore, Texas 75662
Telephone: (903) 988-6443
Telecopy: (903) 988-7915


If to Owner:


Martin Operating Partnership L.P.
Attn: Chris Booth
4200 Stone Road
Kilgore, Texas 75662
Telephone: (903) 988-6443
Telecopy: (903) 988-7915




--------------------------------------------------------------------------------






with a copy to:
    
Mr. Byron Kelley    
14 Holley Ridge Drive
Kingwood, Texas 77339-3517
Telephone: (281) 360-7125


Section 14.    Compliance with Law and Safety.


14.1.    Customer warrants that the Stock delivered by it to the Refinery is
produced, transported, and handled are in full compliance with all statutes,
ordinances, rules, regulations, orders and directives of federal, state, or
local authority (“laws”), including those applicable to environmental pollution,
and all presidential proclamations that apply to either Party. Customer also
warrants that the Product tendered to it by Owner at the Refinery is transported
and handled in full compliance with all laws, including those applicable to
environmental pollution, and all presidential proclamations that apply to either
Party.


14.2.    Customer certifies, on behalf of itself, its employees, agents, and
contractors that all vehicles and vessels used in connection with this Agreement
will comply with all applicable federal, state, and local laws and that they
will comply with Owner’s safety rules. Customer will furnish Owner with
information (including Material Safety Data Sheet) concerning the safety and
health aspects of each of the Products produced under this Agreement. Customer
will communicate such information to all persons who may be exposed to or may
handle such Products, including without limitation, Owner’s employees, agents
and contractors.


14.3    Unless the Stock provided by Customer contained adulterants or Customer
has breached its Pre-Closing Liabilities under the Contribution Agreement, Owner
warrants that the Products produced are in full compliance with all statutes,
ordinances, rules, regulations, orders and directives of federal, state, or
local authority (“Laws”), including those applicable to environmental pollution,
and all presidential proclamations that apply to either Party.


Section 15.    Default, Waiver and Remedies


A material breach of any of the terms and conditions of this Agreement by either
Party will constitute a default. Upon default, the non-defaulting Party shall,
within 30 calendar days of knowledge of such default, notify the defaulting
Party of the particulars of such default and the defaulting Party has 30
calendar days thereafter to cure such default. Upon the defaulting Party’s
failure to cure the default within the 30-day grace period, any and all
obligations, including payments of fees due under this Agreement, will, at the
option of the non-defaulting Party, become immediately due and payable and the
non-defaulting Party may terminate this Agreement upon written notice to the
defaulting Party. The waiver by the non-defaulting Party of any right under this
Agreement will not operate to waive any other such right nor operate as waiver
of that right at any future date upon another default by either Party under this
Agreement and a single or partial exercise of any right, power or privilege will
not be presumed to preclude any subsequent or further exercise of that right,
power, or privilege or the exercise of any other right, power, or privilege.
Nothing in this Section is intended in any way to limit or prejudice any other
rights or remedies the non-defaulting Party may have under this Agreement or the
law. The remedies of Owner provided in this Agreement are not exclusive and,
except as otherwise expressly limited by this Agreement, are in addition to all
other remedies of Owner at law or in equity. Acceptance by Owner of any payment
from Customer for any charge or service after termination of this Agreement
shall not be deemed a renewal of this Agreement under any circumstances, nor a
waiver of any rights Owner may have under this Agreement or otherwise.




--------------------------------------------------------------------------------






Section 16.    Insurance.


16.1.    Coverage by Owner.


(A) During the term of this Agreement Owner will procure and maintain, at its
sole expense, with solvent underwriters, policies of insurance in the minimum
amounts outlined below:


(1) Commercial General Liability (Occurrence Form) for bodily injury and
property damage, including the following coverage: premises/operations,
independent contractors, blanket contractual liability, explosion, broad form
property damage, products/completed operations, sudden and accidental pollution
liability and, where appropriate, stop-gap coverage with total limits to all
insureds for not less than $1 million for each occurrence and $2 million
aggregate for each annual period;


(2) Excess Liability of $5 million in excess of the limits for all of the above
insurance policy types to include a “drop down” provision in the event the
underlying limits are exhausted;


(3) Workers’ Compensation complying with the laws and statutory minimum coverage
of the state or states where performance under this Agreement takes place,
whether or not such coverage its required by law, including, coverage for
voluntary compensation and alternate employer and an “other states coverage”
endorsement;


(4) Employer’s Liability with limits of $1 million (combined single limit) for
each accident, including occupational disease coverage with a limit of $100,000
for each employee and a $1 million policy limit, including coverage under the
Federal Longshoremen and Harbor Workers’ Act, the Jones Act, the Federal Death
on the High Seas Act and general maritime remedies of seamen including
transportation, wages, maintenance and cure whether the action is in rem or in
personam;


(5) Pollution Legal Liability applicable to bodily injury, property damage,
including loss of use of damaged property or loss of property that has not been
physically injured or destroyed, cleanup costs and defense, including costs and
expenses incurred in the investigation, defense or settlement of claims, and all
such coverage to apply to sudden and non-sudden pollution conditions resulting
from the escape or release of smoke, vapors, fumes, acids, alkalis, toxic
chemicals, liquids, or gases, waste materials, or other irritants, contaminants
or pollutants, in an amount of $1 million per loss, with an annual aggregate of
$2 million;


(6) Business Interruption applicable to the Refinery and its operations of
$20,000,000 million; and


(7) Such other insurance, including Business Income and Extra Expense, Off
Premise Services and Business Income for Dependent Properties, as reasonably
determined to be necessary by Owner and Customer


16.2.    Certificates of Insurance. Prior to Customer commencing any performance
under this Agreement and as a condition of exercising any rights under this
Agreement, Owner will furnish to Customer, certificates of insurance, evidencing
that proper insurance has been secured in accordance with the specific terms of
this Agreement. Failure of Customer to require such certificate or to object to
any such certificate it receives or to commence performance without first
providing a conforming certificate or request copies of any policy will not be a
waiver of Owner’s obligation to meet its insurance obligations under this
Section, including, without limitation, its obligation to provide conforming
certificates.






--------------------------------------------------------------------------------




16.3.    Reports of Accidents. Owner and Customer will immediately provide
written notice to each other of all accidents or occurrences resulting in
injuries to employees or third parties, or damage to property arising out of or
during the course of the performance under this Agreement and, as soon as
practical, will furnish each other with a copy of all reports made by any
insurance underwriter or reports to others of such accidents or occurrences.


Section 17.    Indemnity.


17.1.    To the extent permitted by law and except as otherwise specifically
provided in this Agreement, Customer will defend and indemnify Owner from and
against any liability, loss, damage, claim, suit, penalty, fine, judgment, cost
or expense (including reasonable attorney fees and other costs of litigation)
resulting from, associated with or arising out of (i) Customer’s failure to
comply with applicable governmental or quasi-governmental laws, regulations or
rules, (ii) bodily injury or death of any person, including, without limitation,
Customer’s and Owner’s employees, agents and representatives, (iii) damage to
natural resources or to property of any nature, including, without limitation,
that involving the Stock and the Products and other property of Customer and the
Refinery and other property of Owner, to the extent caused by the negligent or
willful acts or omissions of Customer, its employees, agents, representatives or
contractors, (iv) discharges, spills, or leaks of Stock or Products or any other
substances, to the extent caused by the negligent or willful acts or omissions
of Customer, its employees, agents, representatives or contractors in the
exercise of any of the rights granted under this Agreement or in the operation,
loading, or unloading of any motor vehicle, or any vessel owned or hired by
Customer, its agents or contractors, (v) all product liability or similar claims
relating to the Stock and the Products, or (vi) governmental proceedings
relating to the operations at the Refinery, except to the extent any such loss,
damage, claim, suit, liability, penalty, fine, judgment or expense is (a)
finally determined to have resulted from the negligent or willful misconduct of
Owner, or (b) covered by the following indemnity.


17.2.    To the extent permitted by law and as otherwise specifically provided
in this Agreement, Owner will defend and indemnify Customer from and against any
loss, damage, claim, suit, liability, penalty, fine, judgment or expense
(including reasonable attorney fees and other costs of litigation) resulting
from, associated with or arising out of (i) Owner’s failure to comply with
applicable governmental or quasi-governmental laws, regulations or rules unless
such failure is reasonably resulting from Customer’s failure to comply with its
obligations, liabilities or indemnities in the Contribution Agreement, (ii)
bodily injury or death of any person, including, without limitation, Customer’s
and Owner’s employees, agents or representatives, (iii) damage to natural
resources or to property of any nature, including, without limitation, that
involving the Stock and the Products and other property of Customer and the
Refinery and other property of Owner to the extent caused by the negligent or
willful acts or omissions of Owner, its employees, agents, representatives or
contractors, (iv) discharges, spills, or leaks of Stock or Products or any other
substances, to the extent caused by the negligent or willful acts or omissions
of Owner, its employees, agents, representatives or contractors in the exercise
of any of the rights granted under this Agreement or in the operation, loading,
or unloading of any motor vehicle, or any vessel owned or hired by Owner, its
agents or contractors, and (v) governmental proceedings relating to the
operations at the Refinery, except to the extent any such loss, damage, claim,
suit liability, penalty, fine, judgment or expense is (a) finally determined to
have resulted from negligent or willful misconduct of Customer, or (b) covered
by the preceding indemnity.


17.3    Under the foregoing indemnities, where the personal injury to or death
of any person, or loss of or damage to property is the result of the joint or
concurrent negligence or willful acts or omissions of Owner and Customer, each
Party’s duty of indemnification will be in proportion to its share of such joint
or concurrent negligence, or willful misconduct.






--------------------------------------------------------------------------------




17.4    To receive the foregoing indemnities, the Party seeking indemnification
must notify the other in writing of a claim or suit promptly and provide
reasonable cooperation (at the indemnifying Party’s expense) and full authority
to defend or settle the claim or suit. Neither Party shall have any obligation
to indemnify the other under any settlement made without its written consent.


17.5    In addition to and separate and apart from other insurance obligations
that Customer may assume under the terms of this Agreement, insurance covering
this indemnity agreement must be provided by Customer to the extent permitted by
law. Further, by requiring insurance in this Agreement, Owner does not represent
that the required insurance coverage and minimum limits will necessarily be
adequate to protect Owner, and such insurance coverage and limits will not be
deemed as a limitation on Customer’s liability under the indemnities granted to
Owner in this Agreement.


Section 18.    Construction of Agreement.


18.1    Headings. The headings of the sections and subsections of this Agreement
are for convenience only and will not be used in the interpretation of this
Agreement.


18.2     Amendment or Waiver. This Agreement may not be amended, modified or
waived except by written instrument executed by officers or duly authorized
representatives of the respective Parties. In addition, as long as Owner is a
party to this Agreement, the Conflicts Committee of MMLP shall be required to
approve any amendment to this Agreement in accordance with its required
procedures.


18.3     Severability of Provisions. If any provision of this Agreement is held
to be unenforceable, this Agreement shall be considered divisible and such
provision shall be deemed inoperative to the extent it is deemed unenforceable,
and in all other respects this Agreement shall remain in full force and effect;
provided, however, that if any such provision may be made enforceable by
limitation or modification thereof, then such provision shall be deemed to be so
limited or modified and shall be enforceable to the maximum extent provided by
applicable law.


18.4     Entire Agreement. This Agreement (including the attachments) contains
the entire and exclusive agreement between the Parties with respect to the
subject matter hereof and supersedes and renders void all previous agreements,
negotiations and representations between the Parties, whether written or oral.
The terms of this Agreement may not be amended, contradicted, explained or
supplanted by any usage of trade, course of dealing or course of performance.


Section 19.    Law.


This Agreement will be construed and governed by the laws of the State of Texas
without regard to principles of conflict of laws.


Section 20.    Alternative Dispute Resolution.


20.1. Covered Disputes. Any dispute, controversy or claim (whether sounding in
contract, tort or otherwise) arising out of or relating to this Agreement,
including without limitation the meaning of its provisions, or the proper
performance of any of its terms by either Party, its breach, termination or
invalidity (“Dispute”) will be resolved in accordance with the procedures
specified in this Section, which will be the sole and exclusive procedure for
the resolution of any such Dispute, except that a Party, without prejudice to
the following procedures, may file a complaint to seek preliminary injunctive or
other provisional judicial relief, if in its sole judgment, that action is
necessary to avoid irreparable damage or to preserve the status quo. Despite
that action the Parties will continue, subject to Section 20.6, to participate
in good faith in the procedures specified in this Section.




--------------------------------------------------------------------------------






20.2 Initiation of Procedures. Either Party wishing to initiate the dispute
resolution procedures set forth in this Section with respect to a Dispute not
resolved in the ordinary course of business must give written notice of the
Dispute to the other Party (“Dispute Notice”). The Dispute Notice will include
(i) a statement of that Party’s position and a summary of arguments supporting
that position, and (ii) the name and title of the executive who will represent
that Party, and of any other person who will accompany the executive, in the
negotiations under next subsection.


20.3 Negotiation Between Executives. If one Party has given a Dispute Notice
under the preceding subsection, the Parties will attempt in good faith to
resolve the Dispute within 45 calendar days of the notice by negotiation between
executives who have authority to settle the Dispute and who are at a higher
level of management than the persons with direct responsibility for
administration of this Agreement or the matter in Dispute. Within 15 calendar
days after delivery of the Dispute Notice, the receiving Party will submit to
the other a written response. The response will include (i) a statement of that
Party’s position and a summary of arguments supporting that position, and (ii)
the name and title of the executive who will represent that Party and of any
other person who will accompany the executive. Within 45 calendar days after
delivery of the Dispute Notice, the executives of both Parties will meet at a
mutually acceptable time and place, and thereafter, as often as they reasonably
deem necessary, to attempt to resolve the Dispute. The Conflicts Committee of
MMLP shall have the right to have a representative present at any such meeting.


20.4 Mediation. If the Dispute has not been resolved by negotiation under the
preceding subsection within 45 calendar days of the Dispute Notice, and only in
such event, either Party may initiate the mediation procedure of this subsection
by giving written notice to the other Party (“Mediation Notice”). The Parties
will endeavor to settle the Dispute by mediation within 90 calendar days of the
Mediation Notice.


20.5 Arbitration. If the Dispute has not been resolved by mediation under the
preceding subparagraph within 90 calendar days of the Mediation Notice, and only
in such event, either Party may initiate the arbitration procedure of this
subsection by giving written notice to the other Party (“Arbitration Notice”).
The Dispute will be finally resolved by binding arbitration in accordance with
the then current Arbitration Rules of the American Arbitration Association
(“AAA”) by a single arbitrator, chosen by mutual agreement of both Parties. If
the Parties cannot select an arbitrator within 30 calendar days of the
Arbitration Notice, the AAA will select the arbitrator. The United States
Arbitration Act, 9 U.S.C. Sec. 1-16 as amended (“the Act”), will govern the
arbitration. Judgment upon the award rendered by the arbitrator may be entered
by any court of any state having jurisdiction. The statute of limitations of the
State of Texas for the commencement of a lawsuit will apply to the commencement
of an arbitration under this Agreement, except that no defenses will be
available based upon the passage of time during any negotiation or mediation
called for by this Section. Each Party will assume its own costs of legal
representation and expert witnesses and the Parties will share equally the other
costs of the arbitration. The arbitrator will award pre-judgment interest in
accordance with the law of Texas; however, the arbitrator may not award punitive
damages. The arbitration will take place in Houston, Texas


20.6 Tolling and Performance. Except as indicated in the preceding subsection
with regard to the commencement of arbitration, all applicable statutes of
limitation and defenses based upon the passage of time will be tolled while the
procedures specified in this Section are pending. The Parties will take any
action required to effectuate that tolling. Each Party is required to continue
to perform its obligations under this Agreement pending final resolution of any
Dispute, unless to do so would be impossible or impracticable under the
circumstances. Furthermore, notwithstanding the pendency of the mediation or
arbitration, the Parties shall continue to perform under this Agreement to the
extent that such performance does not exacerbate (other than with respect to
monetary matters) the specific matter giving rise to the dispute, controversy or
claim.




--------------------------------------------------------------------------------




This Agreement has been executed by the authorized representatives of each Party
as indicated below effective as of the Effective Date.


CROSS OIL REFINING & MARKETING, INC.




By: /s/ Robert D. Bondurant    
Robert D. Bondurant, Executive Vice President


MARTIN OPERATING PARTNERSHIP L.P.
By: Martin Operating GP LLC, Its General Partner
By: Martin Midstream Partners L.P., Its Sole Member
By: Martin Midstream GP LLC, Its General Partner
 


By: /s/ Ruben S. Martin    
Ruben S. Martin, President and Chief Executive Officer




